DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Claims 3, 22-26, and 37 and species I-V, VII, and VIII are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse to the invention of Group I in the reply filed on 06/18/2021, and within Group I to the invention of species VI in the reply filed on 11/02/2021. The applicants believe that claims 1, 2, 4, 5, 12, 21, and 38-44 are directed to the invention of species VI. 

Status of Rejections 

The previous rejection of claims 1, 4, 12, 21, and 38-44 under 35 USC 112 (a) for lack of written description are withdrawn in view of amendments of the claims by the applicants.  

The previous rejection of claims 1, 4, 12, and 38-44  under 35 USC 112 (b) are withdrawn in view of amendments of the claims by the applicants.  


Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

It is unclear if the term “the catalyst” refers to the catalyst of the first electrode or the catalyst of the second electrode.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2018/0058729 (hereinafter called Bahar) in view of US patent no. US 5,645,700 (hereinafter called White), and US patent no. US 5,041,195 (hereinafter called Taylor).

Regarding claims 1 and 4, Bahar discloses a system comprising: an electrochemical compressor 10 (reads on electrochemical module) having: an anion exchange membrane 30; an anode 40 (reads on a first electrode on an inlet side of the anion exchange membrane 30); and a cathode 60 (reads on a second electrode on an outlet side of the anion exchange membrane 30), the outlet side being opposite to the inlet side (see Fig. 3 and paragraph 0063). Bahar further teaches that the electrochemical compressor 10 is constructed to transport a fluid comprising water and carbon dioxide and oxygen (a carrier gas) (see Fig. 4 and paragraph 0063) from the inlet side to the outlet side of the anion exchange membrane, in the presence of an electric field applied between the first and second electrodes (see Fig. 4 and paragraph 0063), wherein the H2O reacts with O2 and electrons at a first electrode to form hydroxyl anions. Bahar further teaches that the hydroxide anion is transported through the anion exchange membrane via the applied electric field (see Fig. 4). Bahar further teaches that the electrochemical module is configured as an electrochemical compressor 10 (see Fig. 3 and paragraph 0063), thus teaching that the fluid at the outlet side is at a pressure higher than that of the fluid at the inlet side.

Bahar does not explicitly teach that each of the first and second electrodes comprises a catalyst, wherein the catalyst of the first electrode is constructed to catalyze a reaction of the fluid with the carrier gas and the electrons to form the anion at the inlet side, and the catalyst of the second electrode is constructed to catalyze dissociation of the anion at the outlet side to re-form the fluid, the carrier gas, and the electrons.

White teaches that electrocatalysts for oxidizing water or hydroxide ions to oxygen are incorporated into the anode (see column 5, lines 19-21), and the electrocatalyst materials that may be deposited directly onto the membrane include RuO2, TiO2, platinum group metals, Au, transition metal oxides, and compound metal oxides containing Group VIII metal ions (see column 7, lines 1-6).

Taylor teaches that an electrocatalyst material that is useful in electrodes for the reduction of oxygen to hydroxide typically comprises 0.1 to 20 weight-% of a supported particulate, crystalline elemental gold supported on carbon back or particulate conductive ceramic-like compounds having a B.E.T. surface area of at least 50 m2 /g (see Abstract). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Bahar by having a catalyst on the first electrode to catalyze a reaction of the fluid with oxygen gas and the electrons to form the anion at the inlet side as taught by Taylor, and having a catalyst on the second electrode to catalyze dissociation of the anion at the outlet side to re-form the fluid, the carrier gas, and the electrons as taught by White. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of having the catalysts on the first and second electrodes would be to speed the transport of anions through the anion exchange membrane. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2018/0058729 (hereinafter called Bahar) in view of US patent no. US 5,645,700 (hereinafter called White), and US patent no. US 5,041,195 (hereinafter called Taylor), as shown for claim 1 above, and further in view of international patent application publication no. WO 2018/147,253 (hereinafter called Kei).

Bahar in view of White and Taylor does not explicitly teach that the system further comprises a heating, cooling, or refrigeration (HCR) system for cooling air of a space, wherein the electrochemical module is configured to dehumidify air of said space.

Kei discloses a refrigerator 1 (reads on heating, cooling, or refrigeration (HCR) system for cooling air of a space) having an electrolytic dehumidifier 44 (reads on electrochemical module) composed of a membrane-like solid electrolyte and electrodes. Kei further discloses that the electrolysis type dehumidifier 44 decomposes water molecules present on one side of the membrane into an electrolyte by electrolysis, then moves it to the opposite side of the membrane and releases it again as water molecules (see Fig. 14 and 15; and page 13, 3rd paragraph), thus teaching that the electrolytic dehumidifier 44 is configured to dehumidify air of said space.  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Bahar in view of White and Taylor by configuring the electrochemical module to dehumidify air of a space as taught by and connecting it to a heating, cooling, or refrigeration (HCR) system for cooling air of a space as taught by Kei. The person with ordinary skill in the art would have been motivated to make this modification, because  teaches that the advantage of the modification would be dehumidification of air of a space . 

Allowable Subject Matter

Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 38-44 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 21 as a whole, including the limitation that the first and second electrodes comprise a catalyst, and the catalyst comprises CaRuO3.  

The prior art of record does not teach or render obvious the invention of claim 38 as a whole, including the limitation that a first portion of inlet air is directed to the HCR system for cooling and a second portion of the inlet air is directed to the electrochemical module for dehumidification, such that the HCR system and the electrochemical module operate in parallel.  

The prior art of record does not teach or render obvious the invention of claim 39 as a whole, including the limitation that an output of one of the HCR system and the electrochemical module is coupled to an inlet of the other of the HCR system and the electrochemical module, such that the HCR and the electrochemical module operate in series.  

The prior art of record does not teach or render obvious the invention of claims 40 and 41 as a whole, including the limitation that an electrohydrodynamic module is configured to direct H20 toward the inlet side of the anion exchange membrane.  

The prior art of record does not teach or render obvious the invention of claim 42 as a whole, including the limitation that the system further comprises one or more additional electrochemical modules connected in series with the electrochemical module.  

The prior art of record does not teach or render obvious the invention of claims 43 and 44 as a whole, including the limitation that a gas inlet manifold with a first channel configuration is disposed on the inlet side of the anion exchange membrane; a gas outlet manifold with a second channel configuration is disposed on the outlet side of the anion exchange membrane; and the first channel configuration has a different geometry and/or layout from that of the second channel configuration.  

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SALIL JAIN/Examiner, Art Unit 1795